Rosenberry, J.
(dissenting). I dissent from so much of the decision as holds that the seller is entitled to offset losses computed on the estimated output of the mine during the months which it did not operate. The subject matter of the contract was the output of the mine, and the plaintiff cannot be charged with a loss on account of coal which was not mined. The plaintiff was in no way responsible for the failure of the mine to operate. To permit the defendant to offset the estimated amount of the production of the mine during the three months it did not operate is to permit the defendant to take advantage of its own default. It in effect permits the defendant to recover the amount of plaintiff’s losses for that period. If the defendant wished to take advantage of the contract it should have tendered the coal, it *404appearing, that the mine would have operated had there been a market for its output. If the failure of the mine to operate had been due to the default of the plaintiff, a different rule would apply. In my opinion the plaintiff is entitled to judgment for the full amount.
A motion for a rehearing was denied, with $25 costs, on April 8, 1924.